            Case 2:20-cv-01310-KJD-DJA Document 11 Filed 08/27/20 Page 1 of 2



 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3
     10100 W. Charleston Blvd., Suite 250
 4   Las Vegas, Nevada 89135
     Telephone:   702/948-8771
 5   Facsimile:   702/948-8773

 6   Attorney for Defendant
     Grant Morris Dodds
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   NATIONAL UNION FIRE INSURANCE
     COMPANY OF PITTSBURGH, PA a foreign               Case No.: 2:20-CV-01310-KJD-DJA
11   corporation,
12                 Plaintiff,                    STIPULATION AND ORDER
     vs.
13                                               EXTENDING THE TIME FOR
     GRANT MORRIS DODDS, PLLC, a Nevada          DEFENDANT GRANT MORRIS DODDS
14   Professional Corporation, STEVEN L. MORRIS, TO ANSWER OR OTHERWISE
     a Nevada Resident, and JSD PROPERTIES,      RESPOND TO THE COMPLAINT
15   LLC, a Nevada Limited Liability Company,
16                 Defendants.
17

18          Plaintiff and Grant Morris Dodds, PLLC (“Defendant”) state the following:

19          1.     The Complaint was filed on July 15, 2020. (ECF No. 1).

20          2.     Defendant accepted service on August 5, 2020.

21          3.     Pursuant to the Federal Rules of Civil Procedure, Defendant has 21 days to file a

22   response to the Complaint, or until August 26, 2020.

23          4.     Defendant’s counsel recently was away from the office for a few days and needs

24   a brief extension of time to prepare a response to the Complaint. Accordingly, the parties agree

25   to extend the date for Defendant to answer or otherwise respond to the Complaint from August

26   26, 2020 to August 31, 2020.

27

28
              Case 2:20-cv-01310-KJD-DJA Document 11 Filed 08/27/20 Page 2 of 2



 1            5.    This short extension is being sought for good cause and not for the purposes of
 2   delay.
 3            IT IS SO AGREED AND STIPULATED:
 4   FORAN GLENNON PALANDECH                         SANTORO WHITMIRE
     PONZI & RUDLOFF PC
 5

 6
     /s/ Lee Gorlin                                  /s/ James E. Whitmire
 7   AMY M. SAMBERG, ESQ.                            JAMES E. WHITMIRE, ESQ.
     Nevada State Bar No. 10212                      Nevada State Bar No. 6533
 8   LEE GORLIN, ESQ.                                10100 W. Charleston Blvd., Suite 250
     Nevada State Bar No. 13879                      Las Vegas, NV 89135
 9   One Arizona Center                              Tel: 702.948.8771
     400 East Van Buren Street, Suite 550            E-mail: jwhitmire@santoronevada.com
10
     Phoenix, AZ 85004
11   Tel: 602.777.6230                               Attorney for Defendant Grant Morris Dodds
     E-mail: asamberg@fgppr.com
12
     Attorney for Plaintiff National Union
13   Fire Insurance Company of Pittsburgh,
14   PA

15

16                                          IT IS SO ORDERED:
17

18
                                            ___________________________________
19                                          UNITED STATES MAGISTRATE JUDGE

20                                                  August 27, 2020
                                            DATED: ____________________________
21

22

23

24

25

26

27

28
                                                   -2-
